Exhibit 10.2

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”), dated as of June 18, 2014
(the “Execution Date”), is by and between Enbridge Energy Partners, L.P., a
Delaware limited partnership (“EEP”), and Midcoast Energy Partners, L.P., a
Delaware limited partnership (“MEP”). Each of EEP and MEP is a “Party” and,
collectively, are the “Parties”.

RECITALS

WHEREAS, EEP desires to sell to MEP, and MEP desires to purchase from EEP, a
12.6% limited partner interest in Midcoast Operating, L.P., a Texas limited
partnership (“MEP OLP”);

WHEREAS, prior to the execution, delivery and performance of this Agreement, MEP
owned a 38.999% limited partner interest in, and EEP owned a 61% limited partner
interest in, MEP OLP;

WHEREAS, the prospectus relating to the initial public offering of common units
of MEP, which closed on November 13, 2013, contemplated MEP’s potential
purchase(s) from time to time of additional limited partner interests of MEP OLP
from EEP;

WHEREAS, Midcoast Holdings, L.L.C., a Delaware limited liability company (the
“General Partner”), is the general partner of MEP and EEP is the sole member of
the General Partner;

WHEREAS, the special committee (the “Conflicts Committee”) of the board of
directors of the General Partner has determined that the purchase by MEP of a
12.6% limited partner interest in MEP OLP (the “MEP OLP Interest”) is in the
best interest of MEP and its unitholders; and

WHEREAS, the General Partner and EEP’s general partner or its delegate have
taken or caused to be taken all limited liability company and limited
partnership action, as the case may be, required to approve the transaction
contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the Parties agree as
follows:

ARTICLE 1

Purchase and Sale

1.1 Purchase and Sale of the MEP OLP Interest. EEP hereby sells to MEP the MEP
OLP Interest, and MEP hereby purchases the MEP OLP Interest from EEP.

1.2 Purchase Price. The aggregate purchase price for the MEP OLP Interest shall
be an amount in cash equal to $350,000,000.00 (the “Consideration”) and shall be
paid by MEP to EEP at the Closing (defined below) by wire transfer of
immediately available funds to such account or accounts as EEP has previously
designated in writing to MEP.



--------------------------------------------------------------------------------

1.3 Closing and Closing Deliveries.

(a) The closing of the transactions contemplated hereby pursuant to this
Agreement (the “Closing”) will be held at the offices of MEP, 1100 Louisiana
Street, Suite 3300, Houston, Texas 77002 on or before 9:00 a.m., Houston, Texas
time, July 1st, 2014, or such other place, date and time as may be mutually
agreed upon by the Parties. The “Closing Date,” as referred to herein, shall
mean the date of the Closing.

(b) At the Closing, EEP shall deliver, or cause to be delivered, to MEP the
following:

(i) an officer’s certificate certifying EEP’s satisfaction of its conditions
required by Section 5.1; and

(ii) such other certificates, instruments of conveyance and documents, if any,
as may be reasonably requested by MEP prior to the Closing Date to carry out the
intent and purposes of this Agreement.

(c) At the Closing, MEP shall deliver, or cause to be delivered, to EEP the
following:

(i) an officer’s certificate certifying MEP’s satisfaction of its conditions
required by Section 5.2;

(ii) the Consideration as provided in Section 1.2; and

(iii) such other certificates, instruments of conveyance and documents, if any,
as may be reasonably requested by EEP prior to the Closing Date to carry out the
intent and purposes of this Agreement.

1.4 Further Assurances. The Parties agree to execute, acknowledge and deliver
all such additional deeds, assignments, bills of sale, conveyances, instruments
and other documents and to do all such other acts and things, all in accordance
with applicable law, as may be necessary or appropriate, to assure that all
beneficial and record title to the MEP OLP Interest fully and effectively vests
in MEP and its successors and assigns.

ARTICLE 2

Representations and Warranties of EEP

EEP hereby represents and warrants to MEP that the following statements are true
and correct as of the date of this Agreement.

2.1 Organization. EEP is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has all
requisite limited partnership power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted. EEP is duly
licensed or qualified to do business in each state in which the character of the
properties and assets owned or held by it or the nature of the business
conducted by it requires it to be so licensed or qualified.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Authority and Approval. EEP has all requisite limited partnership power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform all of the terms and conditions hereof to be
performed by it. The execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby and the performance of all of the terms
and conditions hereof to be performed by EEP have been duly authorized and
approved by all requisite entity action of EEP and the delegate of its general
partner. This Agreement has been duly executed and delivered by EEP and,
assuming the due authorization, execution and delivery of this Agreement by MEP,
constitutes the valid and legally binding obligation of EEP, enforceable against
EEP in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

2.3 No Violation. The execution and delivery of this Agreement (or any related
instrument or agreement) by EEP does not, and the consummation of the
transaction contemplated hereby and the performance by EEP of the obligations
that it is obligated to perform hereunder do not and will not: (a) violate any
provision of the organizational documents of EEP; (b) violate, or result in the
violation of or acceleration of, or entitle any party to accelerate any
obligation or indebtedness under, or result in the imposition of any lien upon
EEP, if any, pursuant to, any mortgage, lien, lease, franchise, license, permit,
agreement or other instrument to which EEP is a party, or by which EEP is bound,
and that could have a material adverse effect upon MEP OLP or EEP’s ability to
consummate this transaction (a “Material Adverse Effect”); (c) contravene or
violate any municipal, state or federal ordinance, law, rule, regulation,
judgment, order, writ, injunction, or decree applicable to EEP in any material
respect; or (d) require any material consent, approval, license, permit, order
or authorization of any governmental authority or any other person or entity.

2.4 Capitalization; Title to MEP OLP Interest.

(a) EEP owns beneficially and of record the MEP OLP Interest free and clear of
all liens (other than those arising pursuant to the terms of the Amended and
Restated Agreement of Limited Partnership of MEP OLP (the “MEP OLP LP
Agreement”) or restrictions on transfer under applicable federal and state
securities laws). The MEP OLP Interest is not subject to any agreements or
understandings with respect to the voting or transfer of the MEP OLP Interest
(other than those arising pursuant to the terms of the MEP OLP LP Agreement or
restrictions on transfer under applicable federal and state securities laws).
The MEP OLP Interest has been duly authorized and is validly issued.

(b) Immediately before the execution, delivery and performance of this
Agreement, EEP owns a 61% limited partner interest in MEP OLP.

2.5 Financial Statements; Undisclosed Liabilities. EEP has made available to MEP
true, complete and correct copies of the audited annual balance sheet of MEP OLP
as of December 31, 2013, and the related audited statements of income and cash
flows for the year then ended (collectively, the “MEP OLP Financial
Statements”). Except as noted in the MEP OLP Financial Statements (including any
notes thereto) have been prepared in accordance with

 

- 3 -



--------------------------------------------------------------------------------

the generally accepted accounting principles in the United States of America
(“GAAP”) applied on a consistent basis throughout the periods covered thereby
and present fairly the financial condition of MEP OLP as of such dates and the
results of operations of MEP OLP for such periods (other than for changes in
accounting principles disclosed therein and, with respect to the unaudited
financial statements, for normal and recurring year-end adjustments and the
absence of financial footnotes).

Notwithstanding the foregoing, EEP makes no representation or warranty, express
or implied, under this Section 2.5 relating to tax matters, which are
exclusively addressed in Section 2.9.

2.6 Title to Assets. Except as would not, individually or in the aggregate, have
(or be reasonably expected to have) a Material Adverse Effect, MEP OLP has good
and valid title to its property interests and the assets used or necessary to
conduct its businesses as presently conducted, free and clear of any material
liens, except for those previously described in MEP’s Annual Report on Form 10-K
for the year ended December 31, 2013 and Quarterly Report on Form 10-Q for the
quarter ended March 31, 2014, each as filed with the Securities and Exchange
Commission (the “MEP SEC Filings”).

2.7 Litigation; Laws and Regulations.

(a) There are no (i) civil, criminal or administrative actions, suits, claims,
hearings, arbitrations, investigations or proceedings pending or, to EEP’s
knowledge, threatened against or affecting the MEP OLP Interest, MEP OLP or its
assets or businesses; or (ii) judgments, orders, decrees or injunctions of any
governmental authority, whether at law or in equity, against or affecting MEP
OLP or its assets or businesses or the MEP OLP Interest, except in each case of
(i) and (ii) of this Section 2.7(a), for those items previously described in the
MEP SEC Filings or that would not, individually or in the aggregate, have a
Material Adverse Effect.

(b) MEP OLP is not and, to EEP’s knowledge is not, in violation of or in default
under any applicable law, except as would not, individually or in the aggregate,
have a Material Adverse Effect.

Notwithstanding the foregoing, EEP makes no representation or warranty, express
or implied, under this Section 2.7 relating to tax matters, which are
exclusively addressed in Section 2.9, relating to environmental matters, which
are exclusively addressed in Section 2.10, Permits (defined below), which are
exclusively addressed in Section 2.11, or employee or employee benefits matters,
which are exclusively addressed in Section 2.12.

2.8 No Adverse Changes. Since December 31, 2013, except as disclosed in the MEP
SEC Filings or otherwise expressly disclosed to the Conflicts Committee and its
advisors:

(a) there has not been a Material Adverse Effect applicable to MEP OLP or any of
its material assets;

(b) MEP OLP and its assets have been operated and maintained in the ordinary
course of business consistent with past practices;

 

- 4 -



--------------------------------------------------------------------------------

(c) there has not been any material damage or destruction to any material
portion of MEP OLP’s assets, other than such damage or destruction that has been
repaired such that such assets are available for service or operation; and

(d) there has been no delay in, or postponement of, the payment of any material
liabilities by MEP OLP.

2.9 Taxes. Except as reflected on the MEP OLP Financial Statements, MEP OLP has
filed or EEP and its affiliates have caused to be filed all tax returns required
to be filed by MEP OLP on a timely basis (taking into account all legal
extensions of due dates).

2.10 Environmental Matters. Except as reflected on the MEP OLP Financial
Statements or as disclosed in the MEP SEC Filings or as would not, individually
or in the aggregate, have (or be reasonably expected to have) a Material Adverse
Effect, MEP OLP and its assets, operations and businesses are and have been in
compliance with applicable environmental laws.

2.11 Licenses; Permits.

(a) MEP OLP has all licenses, permits and authorizations issued or granted by
governmental authorities (collectively, “Permits”) that are material and
necessary for the conduct of MEP OLP’s businesses as they are now being
conducted,

(b) all such Permits are validly held by MEP OLP and, to EEP’s knowledge, are in
full force and effect in all material respects, and

(c) MEP OLP has complied in all material respects with the terms and conditions
of such Permits.

2.12 Employees and Employee Benefits. MEP OLP has no employees; the assets of
MEP OLP are operated by employees of affiliates of EEP who provide exclusive or
shared services to MEP OLP or with respect to its assets (collectively, the
“Associated Employees”). The execution, delivery and performance of this
Agreement will not disproportionately increase MEP’s liabilities or obligations
with respect to the Associated Employees under state or federal laws relating to
their employment, including the Employee Retirement Income Security Act of 1974,
as amended.

2.13 Contracts.

(a) EEP has made available to MEP a correct and complete copy of each contract
and other agreement to which MEP OLP is a party that has been filed as an
exhibit to the MEP SEC Filings (each, a “Material Contract”).

(b) (i) Each Material Contract is legal, valid, binding, enforceable (assuming
the enforceability against the other party or parties thereto), and in full
force and effect; (ii) MEP OLP is not in breach or default of any Material
Contract, and no event has occurred which with notice or lapse of time would
constitute a breach or default by MEP OLP, or permit termination, modification,
or acceleration, under a Material Contract; and

 

- 5 -



--------------------------------------------------------------------------------

(iii) to EEP’s knowledge, no other party is in breach or default, and no event
has occurred that with notice, lapse of time or both would constitute a breach
or default by such other party, or permit termination, modification or
acceleration under a Material Contract, nor has any other party repudiated any
provision of a Material Contract; except that in the case of clauses (i) –
(iii) above, such breaches, defaults or unenforceability as would not,
individually or in the aggregate, have (or be reasonably expected to have) a
Material Adverse Effect.

2.14 Brokerage Arrangements. EEP or its affiliates have not entered (directly or
indirectly) into any agreement with any person that would obligate MEP or MEP
OLP to pay any commission, brokerage or “finder’s fee” or other fee in
connection with this Agreement or the transactions contemplated hereby.

2.15 Conflicts Committee Matters. Over the course of the negotiation and review
of the transactions contemplated by this Agreement, EEP and personnel of certain
of its affiliates have provided various materials to the Conflicts Committee
(including to Evercore Group L.L.C., the financial advisor to the Conflicts
Committee) as part of the Conflicts Committee’s review of such transactions,
including various presentations and financial models and including all updates
and revisions to such materials included in the MEP SEC Filings and other
materials provided from time to time (all such materials collectively, the
“Conflicts Committee Information”). With respect to the Conflicts Committee
Information:

(a) The projections, budgets and other forward-looking information included in
the Conflicts Committee Information, when taken as a whole and considering all
provided updates and revisions, have a reasonable basis and are consistent with
the current expectations of the officers of the delegate of EEP’s general
partner with respect to MEP OLP;

(b) The historical financial and operational information included in the
Conflicts Committee Information is consistent in all material respects with MEP
OLP’s books and records; and

(c) To EEP’s knowledge, the Conflicts Committee Information (taken as a whole
and considering all provided updates and revisions) do not contain any
misstatement of a material fact or any omission of a material fact necessary to
make the Conflicts Committee Information taken as a whole and in the light of
the circumstances under which they were made, not misleading

ARTICLE 3

Representations and Warranties of MEP

MEP hereby represents and warrants to EEP that the following statements are true
and correct as of the date of this Agreement.

3.1 Organization and Existence. MEP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited partnership power and authority to own, operate
and lease its properties and assets and to carry on its business as now
conducted.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Authority and Approval. MEP has all requisite limited partnership power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform all of the terms and conditions hereof to be
performed by it. The execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby and the performance of all of the terms
and conditions hereof to be performed by MEP has been duly authorized and
approved, by all requisite entity action of MEP and its general partner. This
Agreement has been duly executed and delivered by MEP and, assuming the due
authorization, execution and delivery of this Agreement by MEP, constitutes the
valid and legally binding obligation of MEP, enforceable against MEP in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).

3.3 No Violation. The execution and delivery of this Agreement (or any related
instrument) by MEP does not, and the consummation of the transaction
contemplated hereby and the performance by MEP of the obligations that it is
obligated to perform hereunder do not and at the closing will not: (a) violate
any provision of the organizational documents of MEP; (b) violate, or result in
the violation of or acceleration of, or entitle any party to accelerate any
obligation or indebtedness under, or result in the imposition of any lien upon
the MEP OLP Interest, if any, pursuant to, any mortgage, lien, lease, franchise,
license, permit, agreement or other instrument to which MEP is a party, or by
which MEP is bound, and that could have a Material Adverse Effect; or
(c) contravene or violate any municipal, state or federal ordinance, law, rule,
regulation, judgment, order, writ, injunction or decree in any material respect.

3.4 Brokerage Arrangements. MEP has not entered (directly or indirectly) into
any agreement with any person that would obligate MEP, any of its affiliates or
MEP OLP to pay any commission, brokerage or “finder’s fee” or other fee in
connection with this Agreement or the transactions contemplated hereby or
thereby.

3.5 Investment Intent. MEP has substantial experience in analyzing and investing
in entities like MEP OLP and is capable of evaluating the merits and risks of
its investment in the MEP OLP Interest. MEP is acquiring the MEP OLP Interest
solely for the purpose of investment and not with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act of 1933, as amended (the “Securities Act”), or state securities laws. MEP
acknowledges that the MEP OLP Interest will not be registered under the
Securities Act or any applicable state securities laws, and that the MEP OLP
Interest may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom, as applicable, and pursuant to state securities laws.

3.6 Disclaimer of Warranties. Except as expressly set forth in this Article 3,
MEP makes no representations or warranties whatsoever and disclaims all
liability and responsibility for any other representation, warranty, statement
or information made or communicated (orally or in writing), including, without
limitation, any opinion, information or advice that may have been provided by
any officer, shareholder, director, employee, agent or consultant of MEP, or its
affiliates.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 4

Covenants, Rights and Obligations

4.1 Operation of MEP OLP. Except as provided in this Agreement or as consented
to by the Parties, during the period from the Execution Date through the Closing
Date: the Parties shall cause MEP OLP to (i) conduct its businesses and
operations in the usual and ordinary course consistent with past practices and
(ii) use commercially reasonable efforts to preserve, maintain and protect its
assets, business and operations; provided, however, no Party shall be required
to make any payments or enter into any contractual arrangements or
understandings to satisfy the foregoing obligations in this Section 4.1 if such
payments or contractual arrangements or understandings would be commercially
unreasonable (it being understood, for the purposes of clarity, any payment or
contractual arrangement or understanding shall be deemed commercially reasonable
if done in the usual and ordinary course of business, consistent with past
practice).

ARTICLE 5

Conditions to Closing

5.1 Conditions to the Obligation of MEP.

The obligations of MEP to proceed with the Closing contemplated hereby are
subject to the satisfaction on or prior to the Closing of all of the following
conditions, any one or more of which may be waived, in whole or in part, by MEP:

(a) The representations and warranties of EEP set forth in this Agreement shall
be true and correct. EEP shall have performed or complied with all obligations
and covenants required by this Agreement to be performed or complied with by it
by the time of the Closing.

(b) No material adverse change in MEP OLP.

5.2 Conditions to the Obligation of EEP.

The obligations of EEP to proceed with the Closing contemplated hereby is
subject to the satisfaction on or prior to the Closing of all of the following
conditions, any one or more of which may be waived in writing, in whole or in
part, by EEP:

(a) The representations and warranties of MEP set forth in this Agreement shall
be true and correct. MEP shall have performed or complied with all obligations
and covenants required by this Agreement to be performed or complied with by it
by the time of the Closing.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 6

Indemnification

6.1 Indemnification of MEP. Subject to the limitations set forth in this Article
6, EEP shall indemnify, defend and hold MEP and its subsidiaries and its
respective securityholders, directors, officers and employees (and the officers,
directors and employees of the General Partner but otherwise excluding any of
EEP and its affiliates) (the “MEP Indemnified Parties”) harmless from and
against any and all damages suffered or incurred by the MEP Indemnified Parties
as a result of or arising out of (a) any inaccuracy, violation or breach of a
representation or warranty of EEP in this Agreement or (b) any breach of any
other agreement or covenant on the part of EEP made under this Agreement.

6.2 Indemnification of EEP. Subject to the limitations set forth in this Article
6, MEP shall indemnify, defend and hold EEP and its affiliates (other than MEP
and its subsidiaries) and its respective securityholders, directors, officers
and employees (the “EEP Indemnified Parties”) harmless from and against any and
all damages suffered or incurred by the EEP Indemnified Parties as a result of
or arising out of (a) any inaccuracy, violation or breach of a representation or
warranty of MEP in this Agreement or (b) any breach of any other agreement or
covenant on the part of MEP made under this Agreement.

6.3 Tax Indemnification. With the exception of any inaccuracy, violation or
breach of the representations and warranties of EEP contained in Section 2.9,
nothing in this Article 6 shall apply to liability with respect to taxes.

6.4 Survival.

(a) All the provisions of this Agreement shall survive the date hereof, provided
that the representations and warranties set forth in Articles 2 and 3 shall
terminate on the one year anniversary of the date hereof, except (i) the
representations and warranties of EEP set forth in Section 2.9 shall survive
until 30 days after the expiration of the applicable statutes of limitations
(including all periods of extension and tolling), (ii) the representations and
warranties of EEP set forth in Sections 2.1, 2.2, 2.4 and 2.15 (collectively,
the “EEP Fundamental Representations”) shall survive forever and (iii) the
representations and warranties of MEP set forth in Sections 3.1, 3.2 and 3.4
shall survive forever. After a representation and warranty or agreement or
covenant has terminated and expired, no indemnification shall or may be sought
pursuant to Sections 6.1 or 6.2 by any person who would have been entitled
pursuant to this Article 6 to indemnification on the basis of such
representation and warranty or agreement or covenant prior to its termination
and expiration, provided that in the case of each representation and warranty or
covenant or agreement that shall terminate and expire as provided in this
Section 6.4, no claim presented in writing for indemnification pursuant to this
Article 6 on the basis of such representation and warranty or agreement or
covenant prior to its termination and expiration shall be affected in any way by
that termination and expiration. Except as otherwise provided in this
Section 6.4, the covenants and agreements entered into pursuant to this
Agreement shall survive the date hereof in accordance with their terms (or, in
the absence of a stated term, in perpetuity).

(b) The indemnification obligations under this Article 6 or elsewhere in this
Agreement shall apply regardless of whether any suit or action results solely or
in part from the active, passive or concurrent negligence or strict liability of
the indemnified party.

 

- 9 -



--------------------------------------------------------------------------------

6.5 Demands.

(a) Each indemnified party hereunder agrees that promptly upon its discovery of
facts giving rise to a claim for indemnity under the provisions of this
Agreement, including receipt by it of notice of any demand, assertion, claim,
action or proceeding, judicial or otherwise, by any third party (such claims for
indemnity involving third party claims being, collectively, referred to herein
as the “Indemnity Claim”), with respect to any matter as to which it claims to
be entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party (a “Claim Notice”),
together with a detailed statement of such information respecting any of the
foregoing as it shall have and all supporting evidence, including any damages
already incurred and its detailed estimate of any damages to be incurred in the
future. Such notice shall include a formal demand for indemnification under this
Agreement.

(b) If the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against an Indemnity
Claim and to make a timely response thereto, the indemnifying party’s indemnity
obligation relating to such Indemnity Claim shall be limited to the extent that
such failure has actually prejudiced or damaged the indemnifying party with
respect to that Indemnity Claim.

(c) With respect to any claim for indemnification not involving an Indemnity
Claim, the indemnifying party shall be deemed to have agreed to indemnify the
indemnified party pursuant to this Article 6 with respect to the claims set
forth in any Claim Notice if and to the extent the indemnifying party does not
provide the indemnified party notice of its disagreement with respect to the
contents of a Claim Notice within 30 calendar days of receipt thereof.

6.6 Right to Contest and Defend.

(a) The indemnifying party shall be entitled, at its cost and expense, to
contest and defend by all appropriate legal proceedings any Indemnity Claim for
which it is called upon to indemnify by the indemnified party under the
provisions of this Agreement; provided, that notice of the intention to so
contest shall be delivered by the indemnifying party to the indemnified party
within 20 days from the date of receipt by the indemnifying party of notice by
the indemnified party of the assertion of the Indemnity Claim. Any such contest
may be conducted in the name and on behalf of the indemnifying party or the
indemnified party as may be appropriate. Such contest shall be conducted by
reputable counsel employed by the indemnifying party and not reasonably objected
to by the indemnified party, but the indemnified party shall have the right but
not the obligation to participate in such proceedings and to be represented by
counsel of its own choosing at its sole cost and expense.

(b) The indemnifying party shall have full authority to determine all action to
be taken with respect thereto; provided, however, that the indemnifying party
will not have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material

 

- 10 -



--------------------------------------------------------------------------------

expense or injunctive relief. If the indemnifying party does not elect to
contest any such Indemnity Claim, the indemnifying party shall be bound by the
result obtained with respect thereto by the indemnified party. If the
indemnifying party assumes the defense of an Indemnity Claim, the indemnified
party shall agree to any settlement, compromise or discharge of an Indemnity
Claim that the indemnifying party may recommend and that by its terms obligates
the indemnifying party to pay the full amount of the liability in connection
with such Indemnity Claim, which releases the indemnified party completely in
connection with such Indemnity Claim and which would not otherwise adversely
affect the indemnified party as reasonably determined by the indemnified party.

(c) Notwithstanding the foregoing, the indemnifying party shall not be entitled
to assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages. If such equitable relief or other relief portion of the
Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.

6.7 Cooperation. If requested by the indemnifying party, the indemnified party
agrees to cooperate with the indemnifying party and its counsel in contesting
any Indemnity Claim that the indemnifying party elects to contest or, if
appropriate, in making any counterclaim against the person asserting the
Indemnity Claim, or any cross-complaint against any person, and the indemnifying
party will reimburse the indemnified party for any expenses incurred by it in so
cooperating without regard to any limitations set forth in Section 6.10. At no
cost or expense to the indemnified party, the indemnifying party shall cooperate
with the indemnified party and its counsel in contesting any Indemnity Claim.

6.8 Right to Participate. The indemnified party agrees to afford the
indemnifying party and its counsel the opportunity to be present at, and to
participate in, conferences with all persons, including governmental
authorities, asserting any Indemnity Claim against the indemnified party or
conferences with representatives of or counsel for such persons.

6.9 Payment of Damages. The indemnification required hereunder shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within 10 days as and when reasonably specific bills are received or
damages are incurred and reasonable evidence thereof is delivered. In
calculating any amount to be paid by an indemnifying party by reason of the
provisions of this Agreement, the amount shall be reduced by all insurance
proceeds received and any indemnification reimbursement proceeds received from
third parties.

 

- 11 -



--------------------------------------------------------------------------------

6.10 Limitations on Indemnification.

(a) In no event shall EEP’s aggregate liability to the MEP Indemnified Parties
under Section 6.1 exceed $52.5 million (the “Ceiling Amount”). Notwithstanding
the foregoing, the Ceiling Amount shall not apply to inaccuracies, violations or
breaches of any of the EEP Fundamental Representations, provided EEP’s aggregate
liability for a breach of representations hereunder (including the EEP
Fundamental Representations) shall not exceed an amount equal to the total
amount of the Consideration.

(b) In no event shall MEP’s aggregate liability to the EEP Indemnified Parties
under Section 6.2 exceed the Ceiling Amount. Notwithstanding the foregoing, the
Ceiling Amount shall not apply to inaccuracies, violations or breaches of
representations and warranties contained in Sections 3.1, 3.2 and 3.4 (the “MEP
Fundamental Representations”), provided MEP’s aggregate liability for a breach
of the MEP Fundamental Representations shall not exceed an amount equal to the
dollar value of the Consideration as of the closing date.

(c) Sole Remedy. No Party shall have any liability under this Agreement or the
transactions contemplated hereby or thereby except as is provided in this
Article 6 (other than claims or causes of action arising from actual fraud).

ARTICLE 7

Miscellaneous

7.1 Costs. MEP shall pay all expenses, fees and costs, including sales, use and
similar taxes arising out of the transaction contemplated by this Agreement and
shall pay all documentary, filling, recording, transfer and conveyance taxes and
fees required in connection therewith.

7.2 Headings; References; Interpretation. All Article and Section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions of this Agreement.
The words “hereof”, “herein”, and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all genders, and the singular shall include the plural and vice versa.
The use in this Agreement of the word “including” shall mean “including without
limitation”.

7.3 No Third Party Rights. The provisions of this Agreement are intended to bind
the Parties as to each other and are not intended to and do not create rights in
any other person or confer upon any other person any benefits, rights or
remedies, and no person is or is intended to be a third party beneficiary of any
of the provisions of this Agreement, except in each case to the extent of
indemnification obligations in Article 6.

7.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns.

7.5 Governing Law; Venue. This Agreement shall be construed in accordance with
and governed by the laws of the State of Texas, without regard to the principles
of conflicts of law. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES
TO (a) BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS AND OF
THE FEDERAL COURTS SITTING IN THE STATE OF TEXAS, AND (b) TO THE

 

- 12 -



--------------------------------------------------------------------------------

EXTENT THAT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE
STATE OF TEXAS, TO APPOINT AND MAINTAIN AN AGENT FOR ACCEPTANCE OF LEGAL PROCESS
IN THE STATE OF TEXAS AND TO NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF
SUCH AGENT.

7.6 Severability. If any of the provisions of this Agreement are held by any
court of competent jurisdiction to contravene, or to be invalid under, the laws
of any political body having jurisdiction over the subject matter of this
Agreement, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement as of the time of
execution of this Agreement.

7.7 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of the Parties. Each such instrument
shall be reduced to writing and shall be designated on its face as an amendment
to this Agreement.

7.8 Entire Agreement. This Agreement and the instruments referenced herein
supersede all previous understandings of or agreements between the Parties,
whether oral or written, with respect to the subject matter of this Agreement
and such instruments. This Agreement and such instruments contain the entire
agreement and understanding of the Parties with respect to the subject matter of
this Agreements and such instruments. There are no unwritten oral agreements
between the Parties. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form a
part of this Agreement unless it is contained in a written amendment to this
Agreement executed by the Parties after the date of this Agreement.

7.9 Bill of Sale; Assignment. To the extent required and permitted by applicable
law, this Agreement shall constitute a “bill of sale” or “assignment” of the MEP
OLP Interest.

[The next page is the signature page.]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P. By: Enbridge Energy Management, L.L.C., as
delegate of Enbridge Energy Company, Inc., as general partner By:  

/s/ Mark A. Maki

Name:   Mark A. Maki Title:   President and Principal Executive Officer MIDCOAST
ENERGY PARTNERS, L.P. By: Midcoast Holdings, L.L.C., as general partner By:  

/s/ Terrance L. McGill

Name:   Terrance L. McGill Title:   President and Chief Commercial Officer

[Signature Page to Purchase and Sale Agreement]